SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 F O R M 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 FOR THE MONTH OF SEPTEMBER 2010 GILAT SATELLITE NETWORKS LTD. (Name of Registrant) 21 YEGIA KAPAYIM, KIRYAT ARYE, PETAH TIKVAH, ISRAEL (Address of Principal Executive Office) INDICATE BY CHECK MARK WHETHER THE REGISTRANT FILES OR WILL FILE ANNUAL REPORTS UNDER COVER OF FORM 20-F OR FORM 40-F. FORM 20-FxFORM 40-F o INDICATE BY CHECK MARK IF THE REGISTRANT IS SUBMITTING THE FORM 6-K IN PAPER AS PERMITTED BY REGULATION S-T RULE 101(B)(1): o INDICATE BY CHECK MARK IF THE REGISTRANT IS SUBMITTING THE FORM 6-K IN PAPER AS PERMITTED BY REGULATION S-T RULE 101(B)(7): o INDICATE BY CHECK MARK WHETHER BY FURNISHING THE INFORMATION CONTAINED IN THIS FORM, THE REGISTRANT IS ALSO THEREBY FURNISHING THE INFORMATION TO THE COMMISSION PURSUANT TO RULE 12G3-2(B) UNDER THE SECURITIES EXCHANGE ACT OF 1934. YESoNO x IF "YES" IS MARKED, INDICATE BELOW THE FILE NUMBER ASSIGNED TO THE REGISTRANT IN CONNECTION WITH RULE 12G3-2(B): 82- THIS FORM 6-K IS BEING INCORPORATED BY REFERENCE INTO THE REGISTRANT'S FORM F-3 REGISTRATION STATEMENT FILE NO. 333-160-8 REGISTRATION STATEMENTS FILE NOS. 333- 158476, 333-96630, 333-132649, 333-123410, 333-113932, 333-08826, 333-10092, 333-12466 and 333-12988. GILAT SATELLITE NETWORKS LTD. 6-K Items 1. Condensed Interim Consolidated Financial Statements of Gilat Satellite Networks Ltd. and its subsidiaries as of June 30, 2010, Selected ConsolidatedFinancial Data and Management's Discussion and Analysis of FinancialCondition and Results of Operations for the six months ended June 30, 2010. ITEM 1 GILAT SATELLITE NETWORKS LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2010 IN U.S. DOLLARS INDEX Page Condensed Interim Consolidated Balance Sheets F2 - F3 Condensed Interim Consolidated Statements of Operations F4 Condensed Interim Consolidated Statements of Changes in Equity F5 Condensed Interim Consolidated Statements of Cash Flows F6 - F7 Notes to Condensed Interim Consolidated Financial Statements F8 - F17 GILAT SATELLITE NETWORKS LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands June 30, December 31, Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term bank deposits Available-for-sale marketable securities - Short-term restricted cash Restricted cash held by trustees Trade receivables, net Inventories Other current assets Total current assets LONG-TERM INVESTMENTS AND RECEIVABLES: Severance pay funds Long-term restricted cash Long-term trade receivables, receivables in respect of capital leases and other receivables Total long-term investments and receivables PROPERTY AND EQUIPMENT, NET INTANGIBLE ASSETS AND DEFERRED CHARGES, NET Total assets $ $ The accompanying notes are an integral part of the condensed interim consolidated financial statements. F - 2 GILAT SATELLITE NETWORKS LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands (except share and per share data) June 30, December 31, 2009 Unaudited LIABILITIES AND EQUITY CURRENT LIABILITIES: Current maturities of long-term loans and convertible subordinated notes $ $ Trade payables Accrued expenses Short-term advances from customers held by trustees Other current liabilities Total current liabilities LONG-TERM LIABILITIES: Long-term loans, net Accrued severance pay Accrued interest related to restructured debt Convertible subordinated notes Other long-term liabilities Total long-term liabilities COMMITMENTS AND CONTINGENCIES EQUITY: Share capital - Ordinary shares of NIS 0.2 par value: Authorized - 60,000,000 shares as of June 30, 2010 and December 31, 2009; Issued and outstanding – 40,459,430 and 40,272,733 shares as of June 30, 2010 and December31, 2009, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of the condensed interim consolidated financial statements. F - 3 GILAT SATELLITE NETWORKS LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands (except share and per share data) Six months ended June 30, Unaudited Unaudited Revenue: Products $ $ Services Total revenue Cost of revenue: Products Services Total cost of revenue Gross profit Operating expenses: Research and development costs, net Selling and marketing expenses General and administrative expenses Operating loss ) ) Financial income (expenses), net 10 ) Other income - Loss before taxes on income ) ) Taxes on income (tax benefit) ) Net loss $ ) $ ) Net loss per share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average number of shares used in computing net loss per share: Basic Diluted The accompanying notes are an integral part of the condensed interim consolidated financial statements. F - 4 GILAT SATELLITE NETWORKS LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY U.S. dollars in thousands (except share data) Number of Ordinary shares (in thousands) Share capital Additional paid-in capital Accumulated other comprehensive income **) Accumulated deficit Total comprehensive income (loss) Total shareholders' equity Balance as of January 1, 2009 $ ) $ Issuance of restricted share units 11 - - - 11 Stock-based compensation related to employee stock options - Conversion of convertible subordinated notes *)- *)- 10 - - 10 Comprehensive income: Foreign currency translation adjustments - - - ) - $ ) ) Unrealized gain on forward contracts, net - Realized gain on forward contracts, net - - - ) - ) ) Net income - Total comprehensive income $ Balance as of December 31, 2009 ) Issuance of restricted share units 10 - - - 10 Stock-based compensation related to employee stock options - Conversion of convertible subordinated notes *)- *)- 1 - - 1 Comprehensive loss: Foreign currency translation adjustments - - - ) - $ ) ) Unrealized loss on forward contracts, net - - - ) - ) ) Realized gain on forward contracts, net - - - ) - ) ) Unrealized gain on available for sale marketable securities, net - - - 28 - 28 28 Net loss - ) ) ) Total comprehensive loss $ ) Balance as of June 30, 2010 (unaudited) $ ) $ *) Represents an amount of less than one thousand dollars. **) Represents adjustments in respect of foreign currency translation, unrealized gain (loss) on forward contracts, net and unrealized gain on available for sale marketable securities, net. The balance of accumulated other comprehensive income as of June 30, 2010 and December 31, 2009 included foreign currency translation adjustments in the amount of $ 829 and $925, respectively, unrealized gain (loss) on forward contracts, net, in the amount of $ (134) and $416, respectively and unrealized gain on available for sale marketable securities, net, in the amount of $ 28 and $ 0, respectively. The accompanying notes are an integral part of the condensed interim consolidated financial statements. F - 5 GILAT SATELLITE NETWORKS LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands Six months ended June 30, Unaudited Cash flows from operating activities: Net loss $ ) $ ) Adjustments required to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Gain from early redemption of convertible loan - ) Gain from sale of an investment accounted for at cost - ) Stock based compensation Accrued severance pay, net ) Accrued interest and exchange rate differences on short and long-term restricted cash, net 19 Accrued interest and exchange rate differences on marketable securities and short term bank deposits, net ) Exchange rate differences on long-term loans ) 81 Exchange rate differences on loans to employees 1 - Capital loss from disposal of property and equipment 64 Deferred income taxes 6 Decrease in trade receivables, net Decrease (increase) in other assets (including short-term, long-term and deferred charges) ) Decrease (increase) in inventories ) Increase (decrease) in trade payables 92 ) Decrease in accrued expenses ) ) Increase (decrease) in advances from customer, held by trustees, net ) Decrease in other accounts payable and other long-term liabilities ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of property and equipment ) ) Proceeds from sale of an investment accounted for at cost - Purchase of held-to-maturity marketable securities and deposits ) ) Proceeds from held-to-maturity marketable securities and deposits Purchase of available-for-sale marketable securities ) - Loans to employees 1 12 Investment in restricted cash held by trustees ) - Proceeds from restricted cash held by trustees Investment in restricted cash (including long-term) ) ) Proceeds from restricted cash (including long-term) Net cash provided by (used in) investing activities $ ) $ The accompanying notes are an integral part of the condensed interim consolidated financial statements. F - 6 GILAT SATELLITE NETWORKS LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands Six months ended June 30, Unaudited Cash flows from financing activities: Issuance of restricted stock units $
